Citation Nr: 1733010	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for post-operative pectoralis minor repair, superior labrum anterior to posterior (SLAP) tear repairs and biceps tendon repair of the left shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1995 to October 2007.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a March 2008 rating decision, the Veteran was granted service connection for post-operative pectoralis minor repair superior labrum anterior to posterior (SLAP) tear repairs and biceps tendon tear repair of the left shoulder with an evaluation of 20 percent disabling, effective as of October 6, 2007, and a major depressive disorder (MDD) with an evaluation of 10 percent disabling, effective as of the same date .  Although the decision addressed additional entitlement to benefits claims, the Veteran filed a notice of withdrawal for all claims, excluding the aforementioned, in June 2016.

In September 2008, the Veteran filed a notice of disagreement asserting his entitlement to an evaluation in excess of 20 percent for his left shoulder disability.  Although the Veteran's notice of disagreement seeking a higher evaluation for a major depressive disorder was not filed until March 2011, the RO issued a statement of the case in January 2009 which denied the increased evaluation claim. In January 2016, a subsequent statement of the case was issued that denied the Veteran's increased rating claim for his left shoulder disability.

Also in January 2016, the Veteran filed a VA Form 9 Appeal to the Board of Veteran's Appeals regarding his increased rating claims.  In an August 2016 BVA Remand Decision, both issues were remanded and the Veteran was afforded new VA examinations to assess the current severity of his symptoms.  In January 2017, a supplemental statement of the case was issued that continued the prior denial of the Veteran's claims for entitlement to a higher evaluation for his left shoulder disability and major depressive disorder.

This matter was certified to the Board in February 2016.


FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran's left shoulder disability has been manifested by flexion limited to 110 degrees, abduction limited to 85 degrees; internal and external rotation limited to 80 degrees. There is no evidence of ankylosis. 

2.  During the pendency of this appeal, the evidence of record has failed to show that the Veteran's left shoulder motion is limited to 25 degrees from the side.  

3.  The evidence of record reveals that the Veteran is right-handed and therefore, the left shoulder is a minor joint.

3.  During the pendency of this appeal, the Veteran's MDD has been manifested with social and occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for post-operative pectoralis minor repair, superior labrum anterior to posterior (SLAP) tear repairs and biceps tendon repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.3, 4.7, 4.45, 4.59, 4.71a, DC 5201 (2016).

2.  The criteria for an evaluation in excess of 10 percent disabling for MDD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, DC 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the August 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

Based upon the facts of a given case, the rating may be higher or lower for distinct periods or time frames during the period on appeal, that is, the rating may be "staged." See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Increased Rating SLAP repair

The Veteran's left shoulder disability is currently evaluated at 20 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5201, which pertains to limitation of motion of the arm.  He contends that he experiences constant pain and is incapable of performing movements that require lifting overhead.  He further asserts that the severity of his symptoms is not adequately reflected in his current rating evaluation.  The preponderance of the evidence is against his assertion.

The diagnostic codes applicable to a rating of the shoulder are between DCs 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant, so only the ratings for impairments to the "minor" arm are applicable and will be set forth below.  Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2016). 

Under DC 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece), a 20 percent rating is assigned when the ankylosis is favorable with abduction to 60 degrees such that a person can reach his mouth and head, a 30 percent rating is assigned the arm when the ankylosis is considered to be intermediate that is between favorable and unfavorable, a 40 percent rating is assigned when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.  The Board finds that the Veteran's left shoulder disability would not warrant a rating under Diagnostic Code 5200 as there is no evidence of a clavicle, scapula, acromioclavicular (AC) joint and sternoclavicular joint condition or loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.

Under DC 5201 for limitation of motion of the arm, a 20 percent rating is assigned when the range of motion is limited to shoulder level, while a 20 percent rating is assigned when the maximum range of motion is limited to midway between side and shoulder level, and a 30 percent rating is assigned when range of motion of the arm is limited to 25 degrees from the side.  The criteria in Diagnostic Code 5201 provide different ratings for the minor arm and the major arm. The Veteran has indicated (in service medical records and on VA examinations) that he is right-handed. Therefore, with respect to the left shoulder, the Board will apply the ratings and criteria for the minor arm under the relevant diagnostic code. 

Diagnostic Code 5203 provides for a 20 percent rating for impairment of the clavicle or scapula when there is nonunion with loose movement or dislocation. The disability may also be rated on impairment of function of the contiguous joint. 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016). The Board finds that the Veteran's left shoulder disability would not warrant a rating under Diagnostic Code 5203 as the evidence fails to show an impairment of the clavicle or scapula.

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pains on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 

In determining the actual degree of disability with respect to the Veteran's left shoulder disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the impairment than his lay opinions. This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

Pursuant to an August 2016 BVA Remand Decision, the Veteran was afforded a new VA examination to assess the current severity of his MDD symptoms.  The December 2016 Disability Benefits Questionnaire (DBQ) indicates that the Veteran's right shoulder forward flexion and abduction were limited to 175 degrees, with external and internal rotation limited to 90 degrees.  No ankylosis was noted.  As to the left shoulder, forward flexion was limited to 110 degrees, abduction was limited to 85 degrees; and both internal and external rotation were limited to 80 degrees. Although no ankylosis was indicated, shoulder instability was noted.  Muscle atrophy was also indicated for the left anterior pec muscle at 1cm (centimeter) less then right side.  During the examination, the Veteran reported constant pain and an inability to perform overhead activities.  The latter was noted as a functional impairment.  In response to specific inquiries, the examination was noted as neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time and symptoms including pain, weakness, fatigability, or incoordination were deemed likely to significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.

In a July 2017 Appellant Brief, the Veteran contends that the VA examiner failed to record the results of the Veteran's range of motion testing "for pain on both active and passive motion and in weight-bearing and non-weight-bearing" during the December 2016 examination and therefore, a remand for a new examination is required.  The Board rejects this argument.

Review of the December 2016 DBQ reveals that the VA examiner recorded a negative response to the inquiry regarding evidence of pain with weight bearing and a positive response to evidence of localized tenderness or pain and palpation of the anterior shoulder.  With regard to the requirements of Correia v. McDonald pursuant to 38 C.F.R. § 4.59, the examiner specifically stated that all the listed range of motion testing were conducted to the extent practicable, to include active, passive, weight bearing and non-weight bearing range of motion testing.  The examiner also concluded that it would be medically contraindicated to perform weight bearing and passive range of motion to the fullest extent as doing so could cause harm to the Veteran.  Accordingly, testing was performed in the best method possible in order to obtain accurate measurements without causing harm.  Based on the foregoing, the Board finds that requirements of Correia have been satisfied and a remand for a new examination is not required.

The Board acknowledges the Veteran's complaints of constant pain and inability to perform overheard tasks; however, the evidence does not show that limitation of the left arm, the minor joint, to 25 degrees from the side as required for a 30 percent evaluation.  The Board also recognizes the Veteran's contention that he suffers from functional loss based on his inability to perform tasks overheard. 

When functional loss is present, it is rated at the same level as functional loss where motion is impeded. Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Functional loss must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain alone does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see also 38 C.F.R. § 4.40 (2016).

In this case, the medical evidence shows that the Veteran has consistently complained of pain in shoulder motion. 38 C.F.R. §§ 4.40, 4.45 (2015).  The December 2016 VA examination notes the Veteran's difficulty in performing overheard tasks, and indicated the possibility of limited functional ability due to pain, weakness, fatigability, or incoordination during flare-ups or when the joint is used repeatedly over a period of time.  However, the effect of left shoulder pain is included in the assigned 20 percent rating and the rating schedule accounts for some degree of interference with employment.  The limitation of motion and functional loss documented in the medical records as resulting from pain, including flare-ups, is already contemplated in the disability rating now currently assigned.  Moreover, although the Board acknowledges the Veteran's complaints of pain and the likelihood of pain on repetitive motion, that pain did not result in limitation of motion to the level that a separate or higher rating would be warranted.  Review of the record does not reveal evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the left shoulder disability beyond what is already being compensated.  Consequently, the Board finds that a higher disability rating based on limitation of motion is not warranted for the left shoulder. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for a left shoulder disability.  Therefore, the appeal must be denied. 38 U.S.C.A. § 5107 (b) (West 2016).


Increased Rating Major Depressive Disorder

The Veteran's MDD is currently evaluated at 10 percent disabling.  He contends that the current severity of his symptoms more closely approximates the criteria of a higher evaluation.  The preponderance of the evidence is against the Veteran's claim. 

Pursuant to 38 C.F.R. § 4.130, DC 9434 (2016), a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list. See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126 (a) (2016).

Upon review of the record, the Board finds that the evidence does not support an evaluation in excess of 10 percent disabling.  In a July 2017 Appellate Brief, the Veteran asserts that current severity of his symptoms more closely approximates the criteria for a higher rating evaluation.  The preponderance of the evidence is against his contention.

Pursuant to an August 2016 BVA Remand Decision, the Veteran was afforded a new VA examination to assess the current severity of his MDD symptoms.  During the clinical evaluation, the examiner noted the Veteran was open and cooperative. His mood and affect were within normal limits.  There was no abnormality of gait or posture. Memory functions were deemed intact as to remote recall of events and factual information. The Veteran's thought process appeared intact and organized. There was no evidence or signs of delusions or paranoia. In response to a specific inquiry, the Veteran denied suicidal or homicidal ideation/intent.  However, the Veteran admitted regular depressive thoughts, periodic panic attacks, and a strained relationship with his spouse/problems with intimacy, as well as feelings of isolation from his children, parents, and friends.

The evidence does not show that the Veteran's depressive symptoms have interfered with his ability to maintain employment.  During the examination, the Veteran reported that he has been working as a warehouse manager for a tile store for the last 10 years.  He has never received an unsatisfactory performance evaluation.  Based upon a review of the evidence and in-person interview, the examiner confirmed the proper diagnosis of major depressive disorder.  The examiner also opined that Veteran's symptoms are mild or transient and result in occupational and social impairments that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

To establish a basis for 50 percent evaluation, the evidence must reveal occupational and social impairment with reduced reliability and productivity.  At this time, the record fails to meet the required showing. In this case, although the Veteran has some deficiencies in family or other social relationships, he has and continues to maintain appropriate behavior in the work setting and has held his current position for 10 years.  There is no evidence of suicidal or homicidal ideation and the record does not show deficiencies in judgment or thinking.  Although the Veteran reports the experience of anxiety attacks, they have not been documented and their frequency was not reported more once per week. In sum, the evidence does not show occupational and social impairment with reduced reliability and productivity.  Thus, the preponderance of the evidence is against the Veteran's claim and reasonable doubt does not apply. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

Extraschedular considerations

The record does not show that the Veteran's service connected disabilities have not been compensated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Review of the evidence indicates that all of his asserted symptoms were contemplated when determining the appropriate rating evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). There is no suggestion that his service connected disabilities are unusual or exceptional cases, or that the rating schedule is inadequate to rate them.  Thun v. Peake, 22 Vet. App, 111 (2008).  The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the Veteran's service-connected disabilities is adequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disabilities. There is no competent and credible evidence of record that the Veteran has symptoms of a disability that are not considered in the rating criteria.  Accordingly, referral for extraschedular consideration is not warranted.

Total Disability Rating based upon Individual Unemployability

The Board does not find that a claim for a total disability rating based upon individual unemployability (TDIU) has been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Although the Veteran asserts that symptoms related to his service connected disabilities impact his daily life, the evidence of record does not reveal that the Veteran's conditions have significantly interfered with his employment so as to render him incapable of sustaining or maintain gainful employment or caused frequent hospitalization.  See 38 C.F.R. § 3.321 (b) (1).  In fact, the Veteran appears to have maintained employment throughout the period of this appeal. Therefore, the Board finds that a claim for unemployability has not been raised in the current appeal.









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 20 percent for post-operative pectoralis minor repair, superior labrum anterior to posterior (SLAP) tear repairs and biceps tendon repair of the left shoulder is denied.

Entitlement to an evaluation in excess of 10 percent for major depressive disorder (MDD) is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


